Opinion issued March 13, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00791-CV
____________

AMERICAN HABILITATION SERVICES, INC. AND VICTORIA T.
ESPARZA, Appellants

V.

LANA S. PETERSON, INDIVIDUALLY, MATTHEW PETERSON,
INDIVIDUALLY AND DON WORLEY, AS INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF DAVID B. PETERSON,
DECEASED, Appellees




On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 353989401



MEMORANDUM OPINION
	The parties have filed a joint motion to vacate the trial court's judgment,
dismiss the appeal, and release the supersedeas bond obligation due to the parties'
settlement.  No opinion has issued.  We had abated the appeal.   
	We lift the abatement and reinstate the appeal on this Court's active docket.
Based on the parties' request, and without reference to the merits, we: 
 (1) vacate the trial court's judgment in all things; Tex. R. App. P.
43.2(e); Young Materials Corp. v. Smith, 4 S.W.3d 84, 84-85 (Tex. App.
Waco 1999, no pet.);

 (2) release the current supersedeas bond (No. K07578726, date-stamped June 20, 2007) that is filed with the County Clerk of Harris
County, Texas to N. Terry Adams, Jr., counsel for appellants;

	(3) discharge any liability and obligation of appellants, American
Habilitation Services, Inc. And Victoria T. Esparza, as principals and
Westchester Fire Insurance Company as surety;

	(4) order that costs be paid by the party incurring same; and 

	(5) dismiss the appeal as moot.  Tex. R. App. P. 43.2(e).

	The Clerk is directed to issue mandate within 10 days of the date of this
opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.